This is an action by rule in which plaintiff seeks to compel the defendant Sheriff to deliver to her the sum representing the net proceeds of a judicial sale made under a writ of fi. fa.
This is a companion suit which was consolidated for trial with the suit of C.D. Hendricks v. Earl Morris, Sheriff, La. App., 32 So.2d 487, and the issues tendered in the two suits are identical.
Therefore, for the reasons assigned in the opinion this day rendered in the cause above referred to,
It is ordered, adjudged and decreed that this cause be and it is hereby remanded to the Tenth Judicial District Court in and for the Parish of Natchitoches, State of Louisiana, with instructions that it there be held pending determination of the issues before said Court respecting the question of the validity vel non of that certain mortgage executed by Larry and Bernie Balthazar under date of April 23, 1946, as recorded in Mortgage Book 188, Page 68, and Chattel Mortgage Book 18 Page 482, in the records of Natchitoches Parish, Louisiana, which issue has been tendered to the said Court by the pleadings in Suit No. 26,217 on the docket thereof entitled Russell E. Gahagan v. Larry Balthazar et al. and Suit No. 26,230 on the docket of said Court entitled Larry Balthazar v. C. D. Hendricks et al. *Page 490 
It is further ordered, adjudged and decreed that all testimony and evidence bearing upon the point above set forth, as and when presented to the District Court, shall be incorporated in and made a part of the record in this case, after which the cause shall be returned to this Court for final determination.
Assessment of costs of this proceeding to a wait final determination hereof.
KENNON, J., absent.